Citation Nr: 0018368	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  99-03 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to special monthly pension on account of need for 
regular aid and attendance, or on account of being 
housebound.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from August 1974 to January 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1998 RO rating decision that denied a claim 
for special monthly pension. The veteran submitted a notice 
of disagreement in November 1998, and the RO issued a 
statement of the case in November 1998.  The veteran 
submitted a substantive appeal in February 1999.

Correspondence received from the veteran in May 1999, in 
response to the RO's April 1999 letter of notification that 
her monthly VA benefits were being withheld in whole or in 
part, appears to request a waiver of debt.  This issue is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran is in receipt of pension benefits.

2.  The veteran is not blind, she is not bedridden, and she 
is not a patient in a nursing home.

3.  The veteran is able to dress and feed herself, tend to 
the needs of nature without assistance, and protect herself 
from the hazards of her daily living environment.

4.  The veteran is not shown to be so helpless as to be in 
need of regular aid and attendance of another person.

5.  The veteran does not have a single permanent disability 
ratable at 100 percent disabling under VA's schedule for 
rating disabilities.


CONCLUSION OF LAW

The criteria for special monthly pension benefits based on 
the need for regular aid and attendance or on being 
housebound are not met.  38 U.S.C.A. §§ 1502, 1521 (West 
1991); 38 C.F.R. §§ 3.351, 3.352 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active service from August 1974 to January 
1979.

The veteran was found to be entitled to pension in 1998.  
Non-service-connected disabilities at that time included 
post-operative carpal tunnel syndrome (0%); thoracic and 
lower back pain (0%); rheumatoid arthritis (0%); migraine 
headaches (0%); degenerative disc, lumbar spine, with 
myofascial pain syndrome (40%); cervical spondylosis, with 
myofascial pain syndrome (40%); and history of tennis elbow 
(0%).  The combined rating for non-service-connected 
disabilities was 60 percent.  Service connection is not in 
effect for any disability.

A June 1998 statement by one of the veteran's treating 
physicians indicates that the veteran continues to have 
multiple impairment in her hands, shoulders, and arms from 
bilateral carpal tunnel syndrome.  The treating physician 
noted that, since the veteran's pregnancy, other severe 
symptoms have begun.  The veteran has been diagnosed with a 
degenerative disc, a diffuse disk herniation, and 
osteoarthritis.  It was the opinion of the veteran's treating 
physician that, because of these multiple problems, the 
veteran required the assistance of an attendant and has 
needed help since the birth of her child.

The veteran underwent a VA "Aid and Attendance/Housebound" 
examination in July 1998.  The examiner noted that the 
veteran became unemployable in 1996 because of diffuse pains 
in the extremities, and an inability to perform repetitive 
motions.  The veteran has had bilateral carpal tunnel 
syndrome, and a release was performed in 1987.  The veteran's 
other problems have included bilateral tennis elbows; 
cervical spondylosis; and degenerative arthritis, with or 
without disk in the lumbosacral spine area.  An MRI revealed 
degenerative disc disease at L4-L5 without loss of height.  
There was also a mild diffuse herniation at that level, but 
no evidence of foraminal stenosis on axial cuts.  There was 
mild spondylosis between C4-C5 and C5-C6.  Physical therapy 
was recommended, as well as medication, to relieve the 
osteoarthritis.

The examiner also noted that the veteran had problems with 
all repetitive action, as well as with bending, lifting, and 
twisting.  The veteran wore carpal tunnel braces on both 
wrists, and a neck brace during the examination.  An EMG 
performed in March 1998 found bilateral prolongation of the 
median nerve distal latencies.  Sensory and mixed nerve 
studies were reported to be normal.  There was diffuse point 
tenderness along the paraspinal muscles, indicating that the 
veteran had myofascial pain and the myofascial pain syndrome.  
Upon examination, there was tenderness on bending the neck, 
and diffuse myofascial point tenderness in the paraspinal 
areas of the back and upper extremities.  Examination 
revealed tenderness when the volar aspect of the wrist was 
compressed.  Examination of the back revealed forward flexion 
to be 80 degrees, and backward flexion was zero degrees; 
lateral flexion was about 10 degrees.  Straight leg raising 
test was positive at 10 degrees.  Reflexes were all muted 
without pathological reflexes.  It was difficult to test 
muscle strength because pain developed, and there was a quick 
giving out of effort.

The examiner noted that the veteran was extremely 
uncomfortable and cried when she got off the table because of 
diffuse pain.  The examiner recommended that the veteran 
continue with aid and assistance, for she was unable to 
perform even her house cleaning and house maintenance duties.

An addendum to the July 1998 examination report indicates 
that the veteran did not require an attendant to attend to 
the ordinary activities of daily living, such as 
dressing/undressing, brushing her teeth, and bathing.  The 
veteran did not require assistance in protecting herself from 
the ordinary hazards of daily environment.  The veteran was 
mentally alert; she was physically not paralyzed, and had no 
weakness.  Her main complaint was pain, which could be 
overcome with analgesics and rest.  The veteran was not 
restricted to her home or immediate vicinity.  She traveled, 
went shopping, went to church, went to the doctor's, and did 
not have an attendant with her in reporting for the 
examination.  The veteran was not permanently bedridden, and 
she was not blind.  The veteran had no pathological processes 
which would affect her ability to ambulate, perform self-
care, or travel.  The examiner noted that it was difficult 
for the veteran to do housework, laundry, and shopping.

An October 1998 statement by the veteran's treating 
psychologist indicates that the veteran had difficulty 
keeping up with the constant needs of her two-year old 
daughter, and that it had become impractical for the veteran 
to even pick up and hold the young child.  The psychologist 
noted that the veteran suffered excruciating pain in her 
extremities, shoulders, and back when lifting and holding her 
daughter.  The veteran moved slowly, and had some form of 
home health care until very recently.  The veteran's pain 
appeared to run at a high level most of the time, and her 
attendance at psychotherapy sessions had diminished.  It was 
the opinion of the veteran's treating psychologist that the 
veteran appeared to be in desperate need of some type of home 
health care.

A statement by the veteran's oldest daughter, age 21, 
received in November 1998, indicates that the oldest daughter 
helped the veteran in the evening and on weekends by cooking, 
cleaning, washing dishes, washing clothes, ironing, and 
taking care of her younger sister (age 2).  

A November 1998 statement by L. E., an aid hired by the 
veteran, indicates that she assisted the veteran on a part-
time basis by cooking, cleaning, washing dishes and clothes, 
ironing, shopping, and by taking care of the veteran's 
youngest daughter.  She noted that the veteran would inform 
her as to what was needed to be done, and that the veteran 
then would retire to the bedroom to sleep.  

Non-VA treatment records dated in December 1998 show that the 
veteran continued to complain of bilateral wrist pain, 
chronic low back pain, and neck pain with radiation to her 
right arm.  Records show that physical therapy did not 
provide any significant pain relief.  The veteran was 
considering the option of an epidural steroid injection.

Non-VA treatment records dated in December 1998 note that the 
veteran had pain virtually everywhere, from her neck to her 
feet, during the past three years.  The examiner's impression 
was fibromyalgia.

Statements of the veteran in the claims folder are to the 
effect that she struggled with every day activities and that 
her body ached from her neck to her toes.  The veteran states 
that she needed a full-time aid, but that she could no longer 
afford to pay for the services.

B.  Legal Analysis

The veteran's claim is well grounded, meaning it is 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist her.  38 U.S.C.A. § 5107(a) (West 1991).

Increased pension benefits are payable to a veteran who needs 
regular aid and attendance.  38 U.S.C.A. § 1521(d) (West 
1991); 38 C.F.R. § 3.351(a)(1) (1999). The veteran is in need 
of regular aid and attendance if she is helpless or is so 
nearly helpless as to require the regular aid and attendance 
of another person. The criteria for establishing the need for 
aid and attendance include consideration of whether the 
veteran is blind or nearly so blind as to have corrected 
visual acuity of 5/200 or less in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or if 
the veteran is a patient in a nursing home because of 
incapacity, or if the veteran establishes a factual need for 
aid and attendance.  38 U.S.C.A. § 1502(b) (West 1991); 38 
C.F.R. § 3.351(b), (c) (1999).  Under the provisions of 38 
C.F.R. § 3.352(a), the criteria include the inability of the 
veteran to dress or undress herself; to keep herself 
ordinarily clean; whether she requires frequent adjustment to 
any special prosthetic or orthopedic appliances; inability to 
feed herself; inability to attend the wants of nature; or 
incapacity that requires assistance on a regular basis to 
protect the veteran from the hazards or dangers incident to 
daily environment.

An individual who is bedridden meets the criteria for aid and 
attendance. The regulation provides that being "bedridden" 
means that the condition which, through its essential 
character, actually requires the claimant remain in bed.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require her to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  38 
C.F.R. § 3.352(a) (1999).

The veteran argues that she has established a factual need 
for regular aid and attendance because she is unable to 
perform the activities of daily living without great 
difficulty and pain, nor can she protect herself from hazards 
of daily life.  The veteran does not contend, nor does the 
claims folder reflect, that she suffers from blindness, or 
that she has corrected visual acuity of 5/200 or less in both 
eyes, or that her concentric contraction of the visual field 
is 5 degrees or less.  Nor is the veteran institutionalized 
or confined to a nursing home because of mental or physical 
incapacity.  While the medical evidence shows that the 
veteran recently has been diagnosed with fibromyalgia, there 
is no evidence to support a finding that she is so helpless 
as to be bedridden. There is no evidence that she requires 
skilled nursing care.  Indeed the record clearly shows that, 
while she has a number of disabilities, she is able to 
perform for herself the activities of daily living.  A report 
of the 1998 VA examination and addendum indicate that the 
veteran has pain, which could be overcome with analgesics and 
rest, and that the veteran has difficulty performing 
activities such as housework, laundry, and shopping, but is 
able to travel, go to church, and go shopping, and reported 
for the examination without assistance.  Other evidence shows 
she can, and sometimes does, drive herself.  Based upon the 
foregoing, the RO concluded, and the Board agrees, that the 
veteran does not satisfy the criteria for establishing a 
permanent need for aid and attendance.  38 C.F.R. § 3.352(a) 
(1999).

The veteran might be entitled to special monthly pension if 
she is found to be housebound as contemplated by 38 U.S.C.A. 
§§ 1502(c), 1521(e) (West 1991); 38 C.F.R. § 3.351(a) (1999).  
A veteran is deemed housebound and, therefore, entitled to 
increased pension benefits, if she is not in need of regular 
aid and attendance, but has a single permanent disability 
rated 100 percent disabling and has additional disabilities 
independently rated at 60 percent or more under the VA's 
schedule for rating disabilities (38 C.F.R. Part 4 (1999)), 
or is "permanently housebound" by reason of disability.  The 
"permanently housebound" requirement is met when the veteran 
is substantially confined to her dwelling and the immediate 
premises, and the disability is reasonably certain to 
continue throughout her life. 38 C.F.R. § 3.351(d) (1999).

In this case, the veteran does not currently have one 
permanent disability rated 100 percent disabling.  The Board 
notes that, while the veteran's fibromyalgia has not been 
rated by the RO, the maximum scheduler rating for 
fibromyalgia under diagnostic code 5025 is 40 percent. The 
medical evidence of record reflects that the veteran has 
additional disabilities independently ratable at 60 percent.  
The overall evidence, however, does not satisfy the 
requirement of a single permanent disability rated as total 
for purposes of entitlement to special monthly pension 
benefits based on being housebound.

After consideration of all the evidence of record, the Board 
concludes that special monthly pension benefits based on the 
need of the aid and attendance of another person and based on 
being housebound are not warranted, and that the claim is 
denied.  In this regard the evidence is not in equipoise, but 
is against increased pension benefits.  Thus the benefit of 
the doubt cannot be applied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to special monthly pension based upon the need 
for regular aid and attendance or on being housebound is 
denied.


		
	J. E. DAY 
	Member, Board of Veterans' Appeals

 

